Citation Nr: 1218310	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  09-13 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel







INTRODUCTION

The Veteran served on active duty from November 1962 to October 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.


FINDINGS OF FACT

Bilateral hearing loss did not have its onset during active military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred, nor is it presumed to have been incurred in active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duty to assist.

The Board notes at the outset that, in accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the issue on appeal, generally, the notice requirements of a service connection claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The issue of entitlement to service connection for bilateral hearing loss decided herein stems from the Veteran's original claim for this disability, which was filed in December 2007.  A VCAA notice letter addressing the applicability of the VCAA to the claim for service connection for bilateral hearing loss and of VA's obligations to the appellant in developing the claim was dispatched to him shortly thereafter in January 2008, which satisfies the above-described mandates, as well as the requirements that the claimant be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that there is no timing of notice defect with respect to the January 2008 VCAA notice letter, as it preceded the initial adjudication of the hearing loss claim in the March 2008 RO rating decision now on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the claimant in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the claimant of its duty to assist in obtaining records and supportive evidence.  In this regard, the Board observes that the claimant's service medical records have been obtained and associated with the claims file.  VA has also provided the Veteran with a VA audiology examination in February 2008, in which a nexus opinion was obtained that addressed the hearing loss claim at issue, as well as an aditional addendum opinion in March 2009.  The examining audiologist reviewed the Veteran's claims file in conjunction with the examination, and the nexus opinion addressing the relationship between the Veteran's military service and his current bilateral hearing loss is supported by objective rationales based on the VA examiner's review of the Veteran's pertinent clinical history.  The addendum opinion furthermore addressed the question as to whether it could be objectively determined that there were shifts in the Veteran's audiometrics from the time of his induction examination (which used whispered voice testing to assess his hearing acuity) to the time of his separation examination (which used pure tone hearing thresholds in decibels obtained through electronic audiometric testing to assess his hearing acuity) and determined that there was no way to do so without resorting to speculation because there were no known valid or reliable clinical methods that currently exist that permit derivation of pure tone air conduction thresholds from whispered voice testing scores because of the disparate sound frequency composition of the two acoustic stimuli.  

The Board notes at this juncture that in a May 2012 brief on appeal, the Veteran's representative sought to invalidate the aforementioned VA nexus opinion, asserting that it was based on speculation and was therefore non-evidence that was neither in support of, or against the claim.  The Board rejects this contention, noting that in the case of Bloom v. West, 5 Vet. App. 104 (1999), the United States Court of Appeals for Veterans Claims (Court) held that a medical opinion based on speculation, without supporting data or rationale [emphasis added], does not provide the required degree of medical certainty.  As the March 2009 VA opinion stating that an attempt to draw clinical conclusions as to whether or not the Veteran experienced an audiometric shift of his hearing thresholds during service could only be done through speculation was, in fact, supported by a clinical rationale explaining in detail why such conclusions would be speculative, it does not violate the Court's holding in Bloom.  Thus, the Board finds no defect in the February 2008 VA audiological examination of record, the nexus opinion presented therein, or the March 2009 addendum opinion that would render the clinical findings, nexus opinions, and accompanying supportive rationales unusable.  The Board thus deems the aforementioned VA audiological examination and opinions to be adequate for purposes of adjudicating the claim for VA compensation for bilateral hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Veteran and his representative have indicated that there are no outstanding relevant medical records or other pertinent evidence that must be considered in this current appeal with respect to his hearing loss claim that have not already been obtained, or at the very least been subjected to good faith attempts on part of VA to obtain them.  Thus, no further expenditure of VA effort and resources is warranted to develop the evidence.  The Board is satisfied that the evidence is sufficiently developed for appellate adjudication with respect to the issue of entitlement to service connection for bilateral hearing loss and that no further development in this regard is necessary.  

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the claimant in the evidentiary development of his service connection claim decided herein, and thus no additional assistance or notification is required.  The claimant has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the appellant's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to service connection for bilateral hearing loss.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 101(24)(B), 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303(a), 3.306(b) (2011).  

Certain chronic diseases, including an organic disease of the nervous system (to include sensorineural hearing loss), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service if the claimant has served for a period of 90 days or more of continuous active service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater or where the auditory thresholds for at least three of these frequencies are 26 decibels or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  In this regard, the Board observes that the objective audiometric data obtained on VA examination in February 2008 establishes that the Veteran has met the aforementioned criteria for both ears, with an auditory threshold of at least 60 decibels if not higher in at least one of the prescribed frequencies and a speech recognition score of no higher than 92 percent in either ear, demonstrating a clinical diagnosis of bilateral sensorineural hearing loss.  The Board thus concedes that the Veteran presently has the requisite degree of impaired hearing in each ear to make him eligible to claim VA compensation for disability due to bilateral hearing loss.  What must now be demonstrated is that his current bilateral hearing loss is, in fact, linked to service in order for him to prevail in his service connection claim.

To establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-98.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102 (2011).

As relevant, the Veteran's service medical records show that during his September 1962 enlistment examination his ears and tympanic membranes were clinically normal and he denied having any history relating to defective hearing.  His hearing acuity on whispered voice testing was 15/15, reflecting normal hearing using the clinical standards for assessment of hearing accepted at the time.

The Veteran's treatment records during service do not reflect any treatment for hearing complaints or clinical findings or diagnosis indicating clinical hearing loss in either ear.  His DD-214 service record reflects that he served as an automobile repairman during active duty.

On separation examination in September 1965, the Veteran's ears and tympanic membranes were clinically normal and his medical history questionnaire does not indicate that he had any history relating to defective hearing.  Electronic audiological evaluation revealed pure tone thresholds, in decibels, reflecting normal hearing, bilaterally, which were as follows (converting the ASA standards then in use to the current ISO standard, per the clinical determinations presented in the March 2009 VA audiologist's addendum opinion):




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
8/9
N/A
10
LEFT
15
10
14
N/A
10

In an October 1965 statement presented on separation from active duty, the Veteran affirmed that there was no change in his medical condition from the time of his prior clinical examination in September 1965.

Over 40 years after separating from service, the Veteran filed his original claim for VA compensation for bilateral hearing loss in December 2007.  His essential assertion is that he experienced onset of bilateral hearing loss symptoms in active duty as a result of his exposure to loud noise from tank engines while working as an automotive mechanic, and that these hearing loss symptoms progressively worsened over time since active duty, finally manifesting as full-blown bilateral hearing loss.  At this juncture, the Board acknowledges that the Veteran is competent to report his perceived subjective symptoms (such as diminished hearing) and that such evidence may be used alone to establish chronicity and a nexus with service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the Veteran is not shown by the record to be a trained medical professional in general practice, much less in either audiology or otolaryngology.  Thusly, in the absence of such medical training and accreditation, his competence to report his perceived symptoms of diminished hearing does not mean that he is competent to state that these represent clinical diagnoses of sensorineural hearing loss.  [See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992): persons without medical training do not have the competence or expertise to comment upon medical observations, make medical diagnoses, or present opinions regarding matters of medical etiology or causation, and their statements in this regard are entitled to no probative weight.  See also Voerth v. West, 13 Vet. App. 117, 119 (1999): unsupported by medical evidence, a claimant's personal belief in the existence of a relationship between the claimed disability and military service, no matter how sincere, is not probative of a nexus to service.]

Current VA audiological examination in February 2008 shows that the Veteran's pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
60
75
LEFT
5
5
10
65
65

Speech audiometry revealed speech recognition ability of 50 percent in the right ear and 92 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.  These objective findings establish a bilateral hearing loss condition that meets the criteria for a disability for VA compensation purposes under 38 C.F.R. § 3.385.  Following review of the Veteran's service medical records and consideration of his reported history of exposure to tank engine noise in service, followed by no significant post-service noise exposure, the examining VA audiologist presented the following opinion:

[The Veteran's] [h]earing loss. . . [is] not caused by or a result of [his in-service] noise exposure [because his] [d]ischarge audiometrics showed normal hearing.

In a March 2009 addendum opinion, a VA audiologist reviewed the above record and interpreted the clinical findings obtained on service entrance examination in September 1962 and separation examination in September 1965.  As to the significance of the normal 15/15 whispered voice test results obtained at the start of the Veteran's service and the audiometric data obtained at the separation of the Veteran on examination in September 1965, the examiner presented the following opinion:

[I] cannot address the [question regarding whether or not there were] 'shifts in [the Veteran's] audiometrics from induction to separation' . . . without resort to mere speculation.  To [my] knowledge, no valid or reliable methods exist that permit the derivation of pure tone air conduction thresholds from whispered voice test scores primarily due to the disparate frequency composition of the two acoustic stimuli, i.e., narrow band versus broad band.  [C]omparing pure tones thresholds or averages and whispered or spoken voice scores is an apples and oranges comparison.

As a general proposition, [I am] not aware of any widely accepted body of peer reviewed medical research that supports the notion of a time released or late onset hearing loss component secondary to hazardous noise exposures.

The nexus opinions presented above indicates that there is no etiological link between the Veteran's current bilateral hearing loss and his period of military service; instead, the opinions indicate that the Veteran's current hearing loss is unrelated to his period of military service over four decades earlier, as no clinical hearing loss was objectively demonstrated in service or on separation from service.  The opinions furthermore state that there is no clinically ascertainable means to convert the Veteran's whispered voice testing results obtained on entry into service and thereafter determine whether these indicate an audiometric downward decline in his hearing acuity when compared to the audiometric data obtained on his  separation examination, and thus any attempt to do so could not be made without resorting to speculation.  Lastly, the opinions indicate that there is no medical research that supports the notion of a time-released or late-onset hearing loss component secondary to hazardous noise exposure many years previously, such that the Veteran's current bilateral hearing loss could be clinically linked to his conceded exposure to tank engine noise some 40 years earlier, notwithstanding the normal hearing presented on clinical testing during his service separation examination.  

In view of the foregoing evidence as discussed above, the Board concludes that the weight of the evidence is overwhelmingly against a finding that the Veteran's bilateral hearing loss was incurred during his period of active service over four decades ago, or that his sensorineural hearing loss - as an organic disease of the nervous system - was manifest to a compensable degree within one year after separation from active duty.  While the Board accepts the credibility of the Veteran's purported history of service onset of his perceived diminished hearing, it finds that he is not competent to state that these symptoms represented an actual clinical hearing loss disability for VA compensation purposes within the meaning of the regulation because of his lack of accreditation as a audiological clinician.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As there is no persuasive clinical evidence linking the Veteran's present bilateral hearing loss to his period of service, his claim of entitlement to service connection for bilateral hearing loss must therefore be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of the claims, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


